PER Curiam.
The questions presented by this appeal relate to the denial of the plaintiffs’ motions made after verdict. By these motions, the plaintiffs sought to have the trial court declare the deed void on the ground that it was not executed according to the formalities of law.
The question whether the grantor executed the deed according to the formalities of law was not raised by the pleadings, nor was any issue in respect thereto tendered by the plaintiffs. On the contrary, the case was tried upon the single issue of mental capacity of the grantor. The attempt to raise this new question, which was at variance with the theory of the trial and unsupported by allegation, came too late after verdict, and consequently the rulings of the lower court on the motions will be sustained on procedural grounds. However, the deed, when examined in the light of the plaintiffs’ challenge, appears to have been executed in substantial compliance with the formalities of law. The deed is sufficient in form to convey title.
The verdict of the jury supports the judgment entered below.
No error.